Citation Nr: 1317064	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-44 990	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  That same month, the RO in Detroit, Michigan, notified the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Detroit, Michigan.

The Board notes that after the appeal was certified to the Board, the Veteran submitted additional evidence to support his appeal, which evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  However, because this case is being remanded, the AOJ will have the opportunity to review this evidence as part of its readjudication of the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2012).  The report of a fee basis audiology examination dated in June 2008 confirms that the Veteran has a current disability as defined by 38 C.F.R. § 3.385.  As noted by the RO in its September 2008 rating decision, the Veteran's military occupational specialty (MOS) was Field Artillery and noise exposure consistent with that occupation was conceded.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the record contains the report of a June 2008 fee basis audiology examination.  The audiologist noted that a whispered voice test conducted at entrance into service demonstrated normal hearing and that audiometric testing conducted at separation revealed "essentially normal hearing."  The audiologist stated that there was "some high frequency fluctuation with the only response beyond normal limits at 8000 Hz in the right ear."  The audiologist also indicated that a pre-separation audiogram conducted in November 1965 demonstrated normal hearing at all frequencies tested in both ears.  Post-service hearing data dated in October 1992 was noted to show significant high frequency sensorineural hearing loss, bilaterally.

The audiologist acknowledged the Veteran's self-reported history of having sustained a temporary threshold shift in hearing in service as a result of acoustic trauma from a rocket launcher, which shift existed for two weeks with associated ringing.  The audiologist indicated his suspicion that the Veteran did have some hearing loss in service, but not to the degree seen at present or since 1992.  The audiologist ultimately opined that the Veteran's hearing loss and tinnitus was less likely as not caused by, or the result of, noise exposure while in service.  

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison, supra, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124.  Indeed, the opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. 

Here, the audiologist failed to provide any rationale for his negative nexus opinion.  In the instant case, given the audiologist's statement that he suspected that the Veteran did have some hearing loss in service, the lack of any rationale for his negative nexus opinion renders the opinion inadequate to rely upon in this case.  See Stefl and Ardison, both supra.  Moreover, it does not appear as though the audiologist converted the Veteran's in-service audiological results from ASA (American Standards Association) to ISO-ANSI (International Standards Organization- American National Standards Institute) standards.  In this regard, the Board notes that prior to November 1967, military audiometric results were reported in ASA units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted the ISO-ANSI standards and the military followed suit in November 1967.  

Based on the incomplete findings during the June 2008 audiology examination, the Board finds that a remand of the claims of service connection for bilateral hearing loss and tinnitus is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2012) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  

In this regard, the Board has considered the Veteran's lay assertions that his hearing loss and tinnitus are related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss or tinnitus, especially in light of his denial of ear trouble on his February 1966 report of medical history and 26 years of post-service work in a factory with limited use of hearing protection.  See Jandreau, supra.  

Accordingly, the case is REMANDED to the AOJ for the following actions:


1.  Schedule the Veteran for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist in conjunction with the examination.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist and the results of any testing must be included in the examination report.  Specifically, the audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  

The audiologist should review all of the service records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include the information supplied to VA in March 2010 regarding the 2005 Institute of Medicine report, as well as the Veteran's assertion that he experienced ringing in his ears and a temporary decrease in hearing acuity in service.  The audiologist must also consider the impact of the Veteran's conceded in-service noise exposure.

After considering the pertinent information in the record in its entirety, the VA examiner should provide opinions with respect to whether it at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's current hearing loss and/or tinnitus had its clinical onset in service or is otherwise related to his military service, to include his conceded in-service noise exposure/acoustic trauma.  

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also discuss the significance of any post-service audiological testing data and comment on the impact of any post-service noise exposure on the Veteran's current hearing loss or tinnitus.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for hearing loss and tinnitus.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


